DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/11/21 have been fully considered but they are not persuasive to the extent they apply to the current rejection. Applicant argues that Schmid and Arzt do not teach distortion corrected hexagonal patterns. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Arzt modifies the stamp pattern of Tan to be hexagonal, Schmid modifies the stamp pattern of Tan to take into account the curvature of the substrate to minimize distortion, combining these features into Tan would result in the distortion corrected hexagonal pattern absent some teaching or evidence to the contrary. As to the hot embossing, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, see MPEP 2113. As the combinations of references resulted in the same structure, the hot embossing would not differentiate the claimed invention from the prior art.  
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 15, 17, 18, 20, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2014/0239529) in view of Schmid (US 2009/0208882), Arzt (US 2013/0101796), and Stritzke (US 4666494).
As to claim 1, Tan teaches a micro-contact imprinting apparatus for transferring patterns of a stamp to a substrate [Abstract], comprising: an enclosure [Fig 1] dividable into a first chamber (160) and a second chamber (140) by the stamp (300) which has patterns on a surface facing the substrate [Fig 1, 0081-0083], the first chamber and the second chamber being air-tightly isolatable or sealed with each other by the stamp [038], wherein the substrate (320) is arranged in the second chamber (140) [0081-0083] the apparatus has a controller configured to generate air-pressure differences between the first chamber and the second chamber by fluid connections, phrased as pneumatic lines [0080, 0083] such that the generated air-pressure differences push the stamp to move and contact with the substrate so as to enable the patterns to be transferred from the stamp to the substrate when the stamp contacts the substrate [0042, 0081-0084, 0094]. Tan teaches that the stamp(300) is deformed, and is therefore flexible, to match the substrate when the patterns are transferred from the stamp to the substrate [0100]. 
Tan does not explicitly state curved substrate and distortion corrected patterns wherein distortion is eliminated due to the deformation of the stamp from a flat state to a concave state when the patterns are transferred to the curved substrate and the layout of the patterns is determined based on a radius of the curved substrate.
Schmid teaches a method for patterning onto a receiving surface of an object [Abstract]. The stamp is deformed from a flat state to a concave state and the patterns are transferred to a curved substrate, the patterns must be based on a radius of the curved substrate to successfully transfer the pattern [0007, 0013, 0075-0078, Fig 4a-5b]. Thus the stamp has the same structure as one built by measuring based on a radius of the curved substrate, calculating extension ratios of the stamp at different positions based on the measured radius, determining compensation ratios of the patterns based on the extension ratios, and determining the layout of the patterns based on the compensation ratios. The deformation of the stamp with the layout of the patterns accounting for the curvature of the substrate ensures that air bubbles are not formed, reduces residual strait, and improves patterns quality [0075-0078]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Tan and used a curved substrate and distortion corrected patterns wherein distortion is eliminated due to the deformation of the stamp from a flat state to a concave state when the 
Tan teaches that the both chambers may be connected to pneumatic lines [0083] and with the associated valves and vacuum pump [0080], therefore each chamber would have at least one associated valve (a first valve for the first chamber and second valve for the second chamber) and are separately controlled by a PLC to generate pressure differences [0080]. While Tan notes multiple valves that would be required to control the pressure in the chambers, Tan does not explicitly state a third valve associated with vacuum pump individually and connected to the first and second valves. 
Stritzke teaches method for evacuating a mold chamber [Abstract] the mold is connected through pneumatic lives to a vacuum pump wherein the vacuum pump has an associated shut valve (63, 99) [Fig 4, col 5 line 32-48, col 6 line 30-35, claim 12]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Tan and included an associated valve with the vacuum pump connected to the first and second valve, as suggested by Stritzke, as this configuration had proven effective at evacuating a mold chamber.  
Tan does not explicitly state the grid is hexagonal.
Arzt teaches a method of forming finely structured patterns in plastic [Abstract] by imprinting [0298, 0333, 0356, 0358] wherein the pattern is hexagonal grid [0397, 0426, 0445] and has high definition [0405]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Tan and had the pattern be a hexagonal grid, as suggested by Arzt, as this had proven to be a pattern that could be replicated with high definition. Moreover, making the pattern be hexagonal amounts to a mere change in shape, which is generally regarded as obvious, see MPEP 2144.04 IV.
As the formation of the patterns by hot embossing does not constitute a structural difference from apparatus created from the combination of references above, it does not differentiate the claimed invention from the prior art, see MPEP 2113. 
As to claim 3, Tan teaches that either chamber can be placed under vacuum [0050, 0080, 0083].
As to claim 15, Tan teaches a micro-contact imprinting apparatus for transferring patterns of a stamp to a substrate [Abstract], comprising: an enclosure [Fig 1] dividable into a first chamber (160) and a second chamber (140) by the stamp (300) which has patterns on a surface facing the substrate [Fig 1, 0081-0083], the first chamber and the second chamber being air-tightly isolatable or sealed with each other by the stamp [038], wherein the substrate (320) is arranged in the second chamber (140) [0081-0083] the apparatus has a controller configured to generate air-pressure differences between the first chamber and the second chamber by fluid connections, phrased as pneumatic lines [0080] such that the generated air-pressure differences push the stamp to move and conformally contact with the substrate so as to enable the patterns to be transferred from the stamp to the substrate when the stamp contacts the substrate [0042, 0081-0084, 0094]. The device is capable of creating a vacuum or increasing pressure in either chamber, and thus would be capable of separating the stamp by increasing pressure in the 2nd chamber [0042, 0050, 0080-0084, 0094]. Tan teaches that the stamp(300) is deformed, and is thus flexible, to match the substrate when the patterns are transferred from the stamp to the substrate [0100].
Tan does not explicitly state curved substrate and distortion corrected patterns wherein distortion is eliminated due to the deformation of the stamp from a flat state to a concave state when the patterns are transferred to the curved substrate and the layout of the patterns is determined based on a radius of the curved substrate.
Schmid teaches a method for patterning onto a receiving surface of an object [Abstract]. The stamp is deformed from a flat state to a concave state and the patterns are transferred to a curved substrate, the patterns must be based on a radius of the curved substrate to successfully transfer the pattern [0007, 0013, 0075-0078, Fig 4a-5b]. Thus the stamp has the same structure as one built by measuring based on a radius of the curved substrate, calculating extension ratios of the stamp at different positions based on the measured radius, determining compensation ratios of the patterns based on the extension ratios, and determining the layout of the patterns 
Tan teaches that the both chambers may be connected to pneumatic lines [0083] and with the associated valves and vacuum pump [0080], therefore each chamber would have at least one associated valve (a first valve for the first chamber and second valve for the second chamber) and are separately controlled by a PLC to generate pressure differences [0080]. While Tan notes multiple valves that would be required to control the pressure in the chambers, Tan does not explicitly state a third valve associated with vacuum pump individually and connected to the first and second valves. 
Stritzke teaches method for evacuating a mold chamber [Abstract] the mold is connected through pneumatic lives to a vacuum pump wherein the vacuum pump has an associated shut valve (63, 99) [Fig 4, col 5 line 32-48, col 6 line 30-35, claim 12]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Tan and included an associated valve with the vacuum pump connected to the first and second valve, as suggested by Stritzke, as this configuration had proven effective at evacuating a mold chamber.  
Tan does not explicitly state the pattern is hexagonal.
Arzt teaches a method of forming finely structured patterns in plastic [Abstract] by imprinting [0298, 0333, 0356, 0358] wherein the pattern is hexagonal grid [0397, 0426, 0445] and has high definition [0405]. It would have been obvious to one of ordinary skill in the art before the 
As the formation of the patterns by hot embossing does not constitute a structural difference from apparatus created from the combination of references above, it does not differentiate the claimed invention from the prior art, see MPEP 2113. 
As to claim 17, Tan teaches the apparatus comprises a UV light source (120) arranged on top of the enclosure for curing the transferred patterns [Fig 1, 0081].
As to claims 18 and 20, Tan teaches nanometer resolution printing as nanoimprinting is a form of nanometer resolution printing [Abstract].
As to claim 22 and 23, as the combination of Tan and Stritzke teaches the multiple valves controlled by a controller and the first, second, and third valves as explained above, the apparatus would be capable of being operated such that the controller controls the third valve to switch from one position to another position such that the vacuum pump sucks air in the first chamber and the second chamber through the first valve and the second valve respectively to generate vacuum in the first chamber and the second chamber, then the controller controls the third valve to switch such that the vacuum pump increases air-pressure in the first chamber through the first valve and the increased air-pressure presses the stamp to move and contact with the substrate, and then the vacuum pump increases air-pressure in the second chamber through the second valve to separate the stamp from the substrate.  
Claims 4-7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2014/0239529) in view of Schmid (US 2009/0208882), Arzt (US 2013/0101796), and Stritzke (US 4666494), as applied to claims 1,3, 15, 17-23 above, and in further view of Pethica (US 2008/0145617) and Kawaguchi (US 2014/0319718).
As to Claim 4 and 16, Tan teaches that one or more load cells, phrased as force sensors (507), [0050] are arranged within the second chamber for sensing an air pressure load on the substrate [0093, Fig 1]; and wherein the air-pressure device comprises one or more controller phrased as a PLC configured to receive a parameter for the sensed load [0080], and the pressure of the chambers are 
Kawaguchi teaches a method of pattern transfer utilizing a pressure differential between two chambers [Abstract]. Kawaguchi utilizes pressure sensors or load cells that detect pressure within the chambers, in other words, load on the substrate and adjustments are made to the pressure based on parameters from the sensors in order to prevent warpage of the mold or substrate [0039]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have configured the controller of Tan to separately control the pressure in the chambers and thereby the load applied to the substrate, as suggested by Kawaguchi, in order to prevent warpage of the mold and substrate.
  Pethica teaches an imprinting method for forming patterns [Abstract] and suggests using cyclical or wave loading force in the form of a sawtooth wave when imprinting as this cyclical loading allows for dynamic control [0067-0069] and increases pattern fidelity and stability [0006, 0009]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have configured the controller of Tan to apply the load in the form of a sawtooth wave, as suggested by Pethica, in order to allow for dynamic control and increase pattern fidelity and stability.
As to claim 5, Tan teaches that one or more load cells, phrased as force sensors (507), [0050] are arranged within the second chamber for sensing an air pressure load on the substrate [0093, Fig 1];
As to claim 6, Tan does not explicitly state that the wave may be a square wave, triangle wave, or sawtooth wave.
  Pethica teaches an imprinting method for forming patterns [Abstract] and suggests using cyclical or wave loading force in the form of a sawtooth wave when imprinting as this cyclical loading allows for dynamic control [0067-0069] and increases pattern fidelity and stability [0006, 0009]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have configured the controller of Tan to apply the load in the form of a 
As to claim 7, Tan teaches the apparatus comprises a UV light source (120) arranged on top of the enclosure for curing the transferred patterns [Fig 1, 0081].
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2014/0239529) in view of Schmid (US 2009/0208882), Arzt (US 2013/0101796), Stritzke (US 4666494), Pethica (US 2008/0145617) and Kawaguchi (US 2014/0319718), as applied to claims 4-7, 16 above, and in further view of Cho (US 2008/0204684)
As to claim 8, Tan does not explicitly state the controller comprises an air pressure gauge.
Cho teaches a method of nanoimprinting wherein the controller for adjusting pressure includes a pressure gauge in order to display the process pressure to the user [0081]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included a pressure gauge in the controller of Tan, as suggested by Cho, in order to display the process pressure to the user. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742